Citation Nr: 0815012	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  05-12 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to an initial rating higher than 10 percent 
rating for residuals of the removal of the sesamoid bone of 
the right foot. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Horrigan 




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1997 to October 2003.  

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a rating decision, dated in September 2003, of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

In November 2007, the Board remanded the case to afford the 
veteran a hearing before a Veterans Law Judge.  In April 
2008, the veteran failed to appear for a hearing.  The 
veteran has not offered an explanation for her absence or has 
she requested that the hearing be rescheduled.  Accordingly, 
the Board will proceed as if she has withdrawn her request 
for a hearing.  38 C.F.R. § 20.704(d).  

The claim for increase is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


REMAND 

From the effective date of the award of service connection in 
October 2003, the right foot disability has been rated 10 
percent under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  Under 
Diagnostic Code 5284, the criterion for the next higher 
rating, 20 percent, is moderately severe foot impairment. 

Service medical records show that in July 2003 the veteran 
had surgery on her right foot for the removal of the sesamoid 
bone.  On VA examination in August 2003, the pertinent 
finding was a persistent upright foot. 

As the VA examination was inadequate for rating the 
disability, under the duty to assist, 38 C.F.R. § 3.159, a VA 
medical examination is necessary to decide the claim.  
Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
examination to determine the current 
level of right foot impairment. The 
claims folder should be made available to 
the examiner for review.  The examiner is 
asked to describe in degrees dorsiflexion 
and plantar flexion of the right ankle 
and any additional functional loss due to 
pain, weakness, or excess fatigability.  
The examiner is also asked to describe 
any limitation as to balance or 
propulsion associated with the right foot 
disability. 

2. After the above development has been 
completed, adjudicate the claim.  If the 
determination remains adverse to the 
veteran, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



 Department of Veterans Affairs


